
	
		II
		111th CONGRESS
		1st Session
		S. 1661
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2009
			Mr. Kohl (for himself,
			 Mrs. McCaskill, Mrs. Gillibrand, and Mr.
			 Casey) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To protect older Americans from misleading
		  and fraudulent marketing practices, with the goal of increasing retirement
		  security. 
	
	
		1.Short titleThis Act may be cited as the
			 Senior Investment Protection Act of
			 2009 .
		2.FindingsCongress finds that—
			(1)many seniors are targeted by salespersons
			 and advisers using misleading certifications and professional
			 designations;
			(2)many certifications and professional
			 designations used by salespersons and advisers represent limited training or
			 expertise, and may in fact be of no value with respect to advising seniors on
			 financial and estate planning matters, and far too often, such designations are
			 obtained simply by attending a weekend seminar and passing an open book,
			 multiple choice test;
			(3)many seniors have lost their life savings
			 because salespersons and advisers holding a misleading designation have steered
			 them toward products that were unsuitable for them, given their retirement
			 needs and life expectancies;
			(4)seniors have a right to clearly know
			 whether they are working with a qualified adviser who understands the products
			 and is working in their best interest or a self-interested salesperson or
			 adviser advocating particular products; and
			(5)many existing State laws and enforcement
			 measures addressing the use of certifications, professional designations, and
			 suitability standards in selling financial products to seniors are inadequate
			 to protect senior investors from salespersons and advisers using such
			 designations.
			3.DefinitionsAs used in this Act—
			(1)the term misleading
			 designation—
				(A)means the use of a purported certification,
			 professional designation, or other credential, that indicates or implies that a
			 salesperson or adviser has special certification or training in advising or
			 servicing seniors; and
				(B)does not include any legitimate
			 certification, professional designation, license, or other credential,
			 if—
					(i)it has been offered by an academic
			 institution having regional accreditation; or
					(ii)it meets the standards for certifications,
			 licenses, and professional designations outlined by the North American
			 Securities Administrators Association (in this Act referred to as the
			 NASAA) Model Rule on the Use of Senior-Specific Certifications
			 and Professional Designations, or it was issued by or obtained from any
			 State;
					(2)the term financial product
			 means securities, insurance products (including insurance products which pay a
			 return, whether fixed or variable), and bank and loan products;
			(3)the term misleading or fraudulent
			 marketing means the use of a misleading designation in selling or
			 advising a senior in the sale of a financial product;
			(4)the term senior means any
			 individual who has attained the age of 62 or older; and
			(5)the term State means each of
			 the 50 States, the District of Columbia, and the unincorporated territories of
			 Puerto Rico and the U.S. Virgin Islands.
			4.Grants to States for enhanced protection of
			 seniors from being misled by false designations
			(a)Grant programThe Attorney General of the United States
			 (in this Act referred to as the Attorney General)—
				(1)shall establish a program in accordance
			 with this Act to provide grants to States—
					(A)to investigate and prosecute misleading and
			 fraudulent marketing practices; or
					(B)to develop educational materials and
			 training aimed at reducing misleading and fraudulent marketing of financial
			 products toward seniors; and
					(2)may establish such performance objectives,
			 reporting requirements, and application procedures for States and State
			 agencies receiving grants under this Act as the Attorney General determines are
			 necessary to carry out and assess the effectiveness of the program under this
			 Act.
				(b)Use of grant amountsA grant under this Act may be used
			 (including through subgrants) by the State or the appropriate State agency
			 designated by the State—
				(1)to fund additional staff to identify,
			 investigate, and prosecute (through civil, administrative, or criminal
			 enforcement actions) cases involving misleading or fraudulent marketing of
			 financial products to seniors;
				(2)to fund technology, equipment, and training
			 for regulators, prosecutors, and law enforcement in order to identify
			 salespersons and advisers who target seniors through the use of misleading
			 designations;
				(3)to fund technology, equipment, and training
			 for prosecutors to increase the successful prosecution of those targeting
			 seniors with the use of misleading designations;
				(4)to provide educational materials and
			 training to regulators on the appropriateness of the use of designations by
			 salespersons and advisers of financial products;
				(5)to provide educational materials and
			 training to seniors to increase their awareness and understanding of
			 designations;
				(6)to develop comprehensive plans to combat
			 misleading or fraudulent marketing of financial products to seniors; and
				(7)to enhance provisions of State law that
			 could offer additional protection for seniors against misleading or fraudulent
			 marketing of financial products.
				(c)Grant requirements
				(1)MaximumThe amount of a grant under this Act may
			 not exceed $500,000 per fiscal year per State, if all requirements of
			 paragraphs (2), (3), (4), and (5) are met. Such amount shall be limited to
			 $100,000 per fiscal year per State in any case in which the State meets the
			 requirements of—
					(A)paragraphs (2) and (3), but not each of
			 paragraphs (4) and (5); or
					(B)paragraphs (4) and (5), but not each of
			 paragraphs (2) and (3).
					(2)Standard designation rules for
			 securitiesA State shall have
			 adopted rules on the appropriate use of designations in the offer or sale of
			 securities or investment advice, which shallmeet or exceed the minimum
			 requirements of the NASAA Model Rule on the Use of Senior-Specific
			 Certifications and Professional Designations, as in effect on the date of
			 enactment of this Act, or any successor thereto, as determined by the Attorney
			 General.
				(3)Suitability rules for
			 securitiesA State shall have
			 adopted standard rules on the suitability requirements in the sale of
			 securities, which shall, to the extent practicable, conform to the minimum
			 requirements on suitability imposed by self-regulatory organization rules under
			 the securities laws (as defined in section 3 of the Securities Exchange Act of
			 1934), as determined by the Attorney General.
				(4)Standard designation rules for insurance
			 productsA State shall have
			 adopted standard rules on the appropriate use of designations in the sale of
			 insurance products, which shall, to the extent practicable, conform to the
			 minimum requirements of the National Association of Insurance Commissioners
			 Model Regulation on the Use of Senior-Specific Certifications and Professional
			 Designations in the Sale of Life Insurance and Annuities, as in effect on the
			 date of enactment of this Act, or any successor thereto, as determined by the
			 Attorney General.
				(5)Suitability and supervision rules for
			 annuity products
					(A)In generalA State shall have adopted rules governing
			 insurer supervision of, suitability of, and insurer and insurance producer
			 conduct relating to, the sale of annuity products, including fixed and index
			 annuities.
					(B)Annuity products criteriaThe rules required by subparagraph (A)
			 shall, to the extent practicable (as determined by the Attorney General),
			 provide—
						(i)that insurers, and insurance producers are
			 responsible for, and liable for penalties for, the suitability of each
			 recommended annuity transaction;
						(ii)that insurers and insurance producers are
			 required to apply a standard for determining the suitability of each
			 recommended annuity transaction, including fixed and index annuities, that is
			 at least as protective of the interests of the consumer as rule 2821(b) of the
			 Financial Industry Regulatory Authority (in this paragraph referred to as
			 FINRA), as in effect on the date of enactment of this Act, or
			 any successor to such rule;
						(iii)that insurers and insurance producers are
			 required to maintain a process for review of the suitability, and approval or
			 disapproval, of each recommended annuity transaction that is at least as
			 protective of the interests of the consumer as the principal review required
			 under rule 2821(c) of FINRA, as in effect on the date of enactment of this Act,
			 or any successor to such rule;
						(iv)that insurers and insurance producers are
			 required to maintain processes for the supervision of direct annuity sales and
			 insurance producer-recommended annuity sales (including procedures for the
			 insurer to obtain and confirm consumer suitability information and for the
			 insurer to confirm consumer understanding of the annuity transaction) that are
			 at least as protective of the interests of the consumer as member broker and
			 dealer supervision requirements of FINRA, as in effect on the date of enactment
			 of this Act, or any successor to such requirements;
						(v)that insurers are required to verify that
			 each insurance producer successfully completes, and each insurance producer is
			 required to receive, training designed to ensure that the insurance producer is
			 competent to recommend each class of annuity;
						(vi)that insurers are required to verify that
			 insurance producers receive, and insurance producers are required to receive,
			 training regarding the features of each offered annuity product, to an extent
			 that is at least as protective of the interests of the consumer as the FINRA
			 firm element training requirements, as in effect on the date of enactment of
			 this Act, or any successor to such requirements;
						(vii)for coordination of such rules with the
			 rules of FINRA governing member brokers, dealers, and security representatives,
			 to the extent appropriate, consistent with protecting the interests of
			 consumers, for State insurance regulators to rely on, or to avoid duplication
			 of FINRA rules; and
						(viii)for exemption from such rules only if such
			 exemption is consistent with the protection of consumers.
						5.ApplicationsTo be eligible for a grant under this Act,
			 the State or appropriate State agency shall submit to the Attorney General a
			 proposal to use the grant money to protect seniors from misleading or
			 fraudulent marketing techniques in the offer and sale of financial products,
			 which application shall—
			(1)identify the scope of the problem;
			(2)describe how the proposed program will help
			 to protect seniors from misleading or fraudulent marketing in the sale of
			 financial products, including, at a minimum—
				(A)by proactively identifying senior victims
			 of misleading and fraudulent marketing in the offer and sale of financial
			 products;
				(B)how the proposed program can assist in the
			 investigation and prosecution of those using misleading or fraudulent marketing
			 in the offer and sale of financial products to seniors; and
				(C)how the proposed program can help
			 discourage and reduce future cases of misleading or fraudulent marketing in the
			 offer and sale of financial products to seniors; and
				(3)describe how the proposed program is to be
			 integrated with other existing State efforts.
			6.Length of participationA State receiving a grant under this Act
			 shall be provided assistance funds for a period of 3 years, after which the
			 State may reapply for additional funding.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act, $8,000,000 for each of the
			 fiscal years 2010 through 2014.
		
